      Case 7:19-cv-01610-ACA-SGC Document 25 Filed 07/27/21 Page 1 of 2                     FILED
                                                                                    2021 Jul-27 PM 02:08
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        WESTERN DIVISION

SAMDREKUS BESTER,                          )
                                           )
       Plaintiff,                          )
                                           )
 v.                                        )   Case No. 7:19-cv-01610-ACA-SGC
                                           )
 DUSTIN WARD, et al.,                      )
                                           )
       Defendants.                         )

                    MEMORANDUM OPINION AND ORDER

      On June 15, 2021, the magistrate judge entered a report recommending that

court grant in part and deny in part the defendants’ motion for summary judgment.

(Doc. 22). Specifically, the magistrate judge recommended denying summary

judgment on Plaintiff Samdrekus Bester’s Eighth Amendment excessive force claim

but granting summary judgment on his Eighth Amendment deliberate indifference

to serious medical needs claim. (Doc. 22). Although the parties were advised of

their right to file specific written objections within fourteen days, the court has not

received any objections.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the

magistrate judge’s report and ACCEPTS her recommendation. Accordingly, the

court DENIES the defendants’ motion for summary judgment as to Mr. Bester’s
     Case 7:19-cv-01610-ACA-SGC Document 25 Filed 07/27/21 Page 2 of 2




Eighth Amendment excessive force claim and REFERS the claim to the magistrate

judge for further proceedings. The court GRANTS the defendants’ motion for

summary judgment as to Mr. Bester’s Eighth Amendment deliberate indifference to

serious medical needs claim.

      The court will enter a separate partial judgment consistent with this order.

      DONE and ORDERED this July 27, 2021.



                                    _________________________________
                                    ANNEMARIE CARNEY AXON
                                    UNITED STATES DISTRICT JUDGE




                                         2
